Citation Nr: 1409380	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  08-06 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent from July 1997 for service-connected left knee disability. 

2.  Entitlement to a disability rating in excess of 20 percent from May 1993 to September 26, 2003 for right knee disability.

3.  Entitlement to an effective date prior to September 26, 2003 for total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from September 1951 to June 1953.

These matters come before the Board of Veterans' Appeals (Board) from September 1993, July 2006, and July 2007 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

These matters were most recently before the Board in September 2012 when the Board denied the Veteran's claim for entitlement to a rating in excess of 20 percent for a right knee disability, and remanded the other two issues for further development.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2013 memorandum decision, the Court vacated the Board's decision and remanded it.  

With regard to the left knee rating issue, the Board finds that there has been substantial compliance with the mandates of the remand and will proceed to adjudicate the appeal. See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998).

In January 2014 correspondence, the Veteran's attorney agreed with the evaluations for a portion of the rating periods which had been on appeal.  With regard to the left knee, the attorney stated that the Veteran "agrees with the 10% rating assigned from 1980 to 1997.  The issue is the proper rating as of July 1997."  

With regard to the right knee, the Veteran's attorney stated that the Veteran "does not challenge the RO's 30 percent rating in 2005.  Instead, the issue is the proper rating for the right knee from May 1993 to September 2003. . . ."

Based on the January 2014 correspondence, the Board has recharacterized the issues on appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a rating in excess of 20 percent for a right knee disability from May 1993 to September 2003 and entitlement to an earlier effective date for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran does not dispute the 10 percent rating assigned for the left knee disorder from April 1980 to July 1997.

2.  The evidence of record is against a finding that the Veteran has instability of the left knee. 

3.  The evidence of record is against a finding that the Veteran has left knee extension limited by greater than 10 degrees, or flexion limited to 45 degrees or less. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left knee disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.§§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256 - 5263 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The appeal with regard to the left knee arises from the Veteran's disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes VA and private medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

VA examinations were obtained in October 1997, July 2003, and July 2007.  The report provides findings relevant to the criteria for rating the disabilities at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).   The Board notes that any deficiency with regard to the examinations cannot be cured by scheduling the Veteran for another VA examination.  The rating period on appeal is from July 1997; thus, a current examination would not cure any deficiencies in the earlier reports with regard to the severity of the Veteran's disability at those earlier times.  Importantly, the Veteran was offered another examination in 2011 to determine the current severity of his left knee disability; however the Veteran declined to attend such an examination.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40 and 4.45 (2013), see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  Id. § 4.45.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service-connected left knee disability is evaluated as 10 percent disabling effective from April 1980.  The Veteran agrees with the 10 percent rating assigned from 1980 to July 1997.  He contends that he is entitled to a 20 percent rating from July 1997.  (See January 2014 correspondence from the Veteran's attorney.)

The Veteran's left knee disability is currently evaluated under Diagnostic Codes (DC) 5299-5010.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  An unlisted disease, injury, or residual condition is rated by analogy with the first two digits selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be "99" for all unlisted conditions, in this case 5299 for disabilities of the knee and leg.

DC 5010 provides that arthritis due to trauma, substantiated by x-ray, will be evaluated as degenerative arthritis.  Degenerative arthritis is evaluated under DC 5003.  Under DC 5003, it is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic code, a rating of 10 percent is applicable for each major joint or group of minor joints affected by limitation of motion. 

In correspondence dated in January 2014, the Veteran's attorney asserted that a rating in excess of 10 percent is warranted based on "objective evidence" that the Veteran has been prescribed knee braces for both knees and the subjective evidence that he feels more stable wearing braces.  The attorney cites to a September 2004 VA examination and the Veteran's testimony to support that contention.  

In determining an appropriate rating, the Board has considered the clinical evidence of record, as well as the statements and testimony. 

In a statement dated in July 1997, the Veteran asserted that he wears a knee sleeve for his left knee to stop his "wobbling".  He reported that he favors his right knee, putting all his pressure on the left knee.  He further stated that he had been prescribed Eucerin cream for his left knee.  (The Board notes that Eucerin cream is a moisturizing cream.)  The Veteran reported that he uses a K-Lite knee sleeve. 

A July 1997 Physician's Initial Evaluation record reflects that the Veteran had bilateral osteoarthritis of his knees, right greater than left.  The record did not provide range of motion for the left knee; however, it did provide such for the right knee.  Right knee range of motion was 0 to 125 degrees.  As the right knee was noted to be worse than then left knee, the Board can reasonably find that the Veteran had 0 to 125 degrees or greater of range of motion of the left knee.  In addition, the right knee had intact cruciate and collateral ligaments.  There was no mention of instability of the left knee.

The Veteran testified at a September 1997 DRO hearing.  He testified that he uses his left knee more because of right knee disability.  He further testified that he was given a brace for the right knee, and salve for the left knee.  (See page 4 of DRO transcript.)

An October 1997 Physician's Re-evaluation record reflects that the Veteran uses "pull over" braces over knees.  It reflects 2+ collateral instability, and 1+ anterior drawer, but does not reflect which knee has instability.  Again, it notes bilateral osteoarthritis of his knees, right greater than left. 

An October 1997 VA examination report reflects that the Veteran reported that he had some left knee grinding and that it "occasionally aches, but there is no history of instability, swelling, or locking about the knee.  According to the patient, his left knee symptoms are insignificant compared to his right knee symptoms."

Upon clinical examination in October 1997, there was no evidence of any effusion and no evidence of any localized tenderness about the knee.  He had a full range of motion of the knee with "mild" crepitation.  The collateral and cruciate ligaments were intact.  There was no evidence of any quadriceps atrophy or any atrophy in either thigh.  The diagnosis was "pain, left knee - No objective findings."  Thus, while the Veteran had pain, the evidence is against a finding that it affected his range of motion.

An October 1997 VA x-ray report reflects that the Veteran has "essentially negative" x-ray for his age with a "tiny osteophyte arising from the superior-posterior aspect of the patella". 

A November 1999 Anesthesia Associates Pain Clinic record reflects that the Veteran had pain in the anterior and posterior aspects of the knee.  His knees had some "mild elasticity with clicking with extension and flexion.  

A July 2003 VA examination report reflects that the Veteran takes Ibuprofen and has worn "intermittently elastic supports on his knees"; however, he did not wear them on the day of the examination.  He had no recent physical therapy.  Upon examination, the examiner noted the following:

on his right knee he has a +1 swelling and varus deformity at the knee.  He has range of motion from 0-90 and with a five-pound weight on his right ankle he can only go from minus 10 - 90.  Examination of his left knee reveals no swelling but he has range of motion from only minus 10 to 90 actively and with a five-pound weight on his left ankle he goes from minus 10 to 90.  He, therefore, has a similar loss of range of motion in both knees of having 35 degrees loss of range of motion in either knee, and with a five-pound weight on has further loss of motion and this indicates some weakness and he has fatigue on repetitive motion with a five-pound weight on his ankle.  He has no incoordination.  He has good stability of the knees.

In sum, the right knee had an additional loss of range of motion due to weakness and fatigue as indicated by the 10 degrees lost with the use of a weight; however, the left knee range of motion remained the same after the weight and exhibited a loss of 10 degrees of extension, and flexion to 90 degrees.  

An X-ray revealed "diminution of articular cartilage space of moderate degree of the medial compartment of the left knee".  The diagnosis in July 2003 was moderate degenerative arthritis of the left knee.  

A September 2003 orthopedic surgery record reflects that the Veteran lacks five degrees of full extension and has 90 degrees of flexion of the right knee.  The report is negative for any mention of the left knee range of motion; however, the July 2003 report reflects that the Veteran had only moderate DJD of the left knee, while he had severe DJD of the right knee.  

A September 2004 VA examination report for the right knee reflects that the Veteran reported that he had been given a new brace for his left knee by the Daytona VA outpatient clinic.  

A January 2006 VA clinical record reflects that the Veteran reported that his left knee has subluxation.  It was noted that he was wearing a left knee brace.  The report is negative for any clinical findings with regard to instability.  Three views of the left knee revealed the femoral tibial joints to be intact.  The impression was knee pain and DJD of the knees. 

A June 2006 examination report from Bohica Orthopedics reflects that the Veteran is prevented from standing for protracted periods of time or walking long distances due to his advanced intravertebral spinal disc disability with spinal stenosis and claudication.    

A July 2007 VA examination report reflects that the Veteran reported that he has weakness and stiffness in his left knee. He reported that he gets swelling and heat if he ambulates more than 100 yards.  He also reported dislocation or current subluxation, and that he cannot drive or climb stairs, ladders, or scaffolding.   He reported instability, giving way, popping, fatigability, or lack of endurance.  He denied locking.  He did not use crutches for the knee.  

Upon physical examination in July 2007, there was no swelling, heat, redness, or joint effusion.  He had stable ligaments, a negative Lachman's test, and a negative McMurray's test.  He had a range of motion of 0-110 of active flexion with a flare-up of pain.  Strength decreased from 4/5 before repetitive use to a 3/5 after repetitive use.  He performed range of motion testing more slowly after repetitive use.  The examiner found that there was increased weakness, pain and fatigability, but no increase in incoordination after repetitive use.  The examiner could not state what range of motion would occur after repetitive motion outside the clinic as it would be speculative. 

January 2010 VA records reflect that the Veteran was seen for his annual visit.  It was noted that "Ibuprofen appears to help with his joint pain. He has not had new knee braces since before 1999 and states they are in bad repair. He is asking for a new knee braces, however he did not bring them with him and I have no way to see what type of prosthetic item he was using." 

February 2011 VA records reflect that the Veteran had left knee pain. 

February 2012 VA record reflects that the Veteran reported chronic left knee pain and was requesting new knee braces. 

As noted above, under DC 5010, arthritis substantiated by x-ray is to be rated under DC 5003.  Under DC 5003, arthritis is to be rated on the basis of limitation of motion, or a minimum rating of 10 percent if noncompensable under the appropriate diagnostic codes for limitation of motion.

A claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under DCs 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  As such, if the evidence of record reflects compensable loss of both flexion and extension of either leg, the Veteran would be entitled to the combined evaluation under DCs 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25. VAOPGCPREC 9 - 2004 (Sept. 17, 2004)

Under DC 5260, the Veteran would be entitled to a 10 percent rating if he had flexion limited to 45 degrees.  The Veteran's flexion was reasonably 0 to 125 degrees or greater in 1997 and was actually noted to be full in October 1997, with no evidence of atrophy.  His flexion was to 90 degrees after weight bearing in July 2003.  He had flexion to 110 degrees in 2007, with evidence of increased weakness, pain, and fatigability after repetitive use.  The 2007 examiner could not opine as to the level of additional range of motion lost after repetitive use.  Even if accounting for an additional 10 to 40 degrees of additional loss of range of motion, the Veteran would still not warrant a compensable rating, and no examiner has indicated that such a large degree of additional loss is likely.  

Under DC 5261, the Veteran would be entitled to a 10 percent rating if he had leg extension limited to 10 degrees.  He would be entitled to a 20 percent rating if he had extension limited to 15 degrees.  As noted above, the Veteran had a full range of motion in 1997, with no evidence of atrophy; thus, indicating that he used his knee.  Importantly, there were no objective findings of a disability.  The examiner noted that there was left knee pain but "no objective findings."  

Based on the foregoing, and in giving the benefit to the Veteran, the Board finds that he is entitled to 10 percent, and no higher for limitation of extension from July 2003.  This accounts for the loss of 10 degrees both before, and after weight bearing in 2003, and a potential loss of 10 degrees in July 2007 due to factors such as weakness and fatigue.  The evidence does not reflect that it is likely that the Veteran has a greater loss than 10 degrees after repetitive use.  However, as the Veteran is already compensated with a 10 percent rating under DC 5003/5010, he cannot get a separate rating under DC 5261 as that would constitute impermissible pyramiding. 38 C.F.R. § 4.14.

The Veteran's attorney contends that the Veteran is entitled to a 20 percent rating from July 1997 based on his use of braces which is indicative of a degree of weakness and an impaired ability to execute skilled movements smoothly.  

Instability of the knee and limitation of motion of the knee are two separate disabilities.  As such, it is permissible to award separate ratings under both a range of motion code and an instability code (DC 5257), without violating the prohibition on pyramiding. See VAOPGCPREC 23-97.  DC 5257 is predicated on instability, rather than limitation of motion, therefore, an analysis under DeLuca does not apply. See Johnson v. Brown, 9 Vet. App. 7 (1996).  

As noted above, in 1997 the Veteran reported that he wears a knee sleeve to stop "wobbling".  However, the Veteran also denied instability, locking, or swelling, and stated that his left knee symptoms are insignificant compared to his right knee symptoms.  Upon examination, he had intact ligaments and a had full range of motion, with no objective findings, to include no findings of limitation of range of motion due to fatigue or weakness.  The lack of evidence of atrophy reflects that he routinely used his knee.  In addition, the use of the brace has been reported as intermittent, and such noncontinuous use is evidenced by the fact that the Veteran did not wear a brace at the July 2003 or January 2010 VA appointments.  

The Board acknowledges that the Veteran reported that he wears a brace for stability and/or strength; however, his subjective feelings of giving way or instability are less probative than clinical examination findings.  Joint instability can be objectively diagnosed upon testing (e.g. Lachman's, posterior drawer, and medial-lateral testing).  The clinical evidence reflects that upon testing, the Veteran did not have instability; thus, a separate rating under DC 5257 is not warranted.  (The October 1997 noted intact ligaments with no objective findings, the Veteran denied instability upon examination in 1997, and the July 2007 record reflects stable ligaments and negative Lachman's and McMurray's tests.)  Thus, while the Veteran may feel that he needs a brace for strength, support, or stability, his actual clinical testing reflects that he does not have instability. 

The Board has also considered other knee-related diagnostic codes to determine if any would result in a higher or additional separate rating, but finds none.  DC 5256 is not applicable because the medical evidence is against a finding of ankylosis associated with the Veteran's left knee disability.  There is also no medical evidence of nonunion or malunion of the tibia or fibula with at least moderate knee or ankle disability(DC 5262), or of acquired traumatic genu recurvatum with weakness and insecurity in weight bearing (DC 5263).  With regard to DC 5258, the evidence is against a finding of dislocated semilunar cartilage with frequent episodes of locking, pain and effusion; thus, those diagnostic codes are not applicable. 

Based on the Veteran's complaints of pain and limitation of motion, and the VA clinical objective findings, with consideration of DeLuca factors, and with consideration of the benefit of the doubt, the Board has determined that the current evaluation of 10 percent for a left knee disability, is appropriate and that a higher rating is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990) 


Extraschedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1). 

The Veteran's service-connected disabilities are manifested by signs and symptoms such as pain, stiffness, and fatigability, which may impair his ability to stand and walk for long periods, and squat.   (These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5054, 5250- 5253, 5256, 2560, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In addition, possible symptoms such as instability, effusion into the joints, and locking of the knee are also considered in the rating criteria.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  The Veteran's report of using Eucerin cream for his left knee relates to a skin aspect of the knee, and not the joint itself.  Any skin symptoms could possibly be a secondary disability, but would not be symptoms of his actual knee disability.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.  Thus, referral for extraschedular consideration is not warranted.

ORDER

Entitlement to a disability rating in excess of 10 percent from July 1997 for service-connected left knee disability is denied. 

REMAND

Right Knee

The Veteran is service connected for a right knee disability, evaluated as 20 percent disabling from April 1979, 100 percent disabling from April 2004 to June 1, 2005, and 30 percent disabling from June 1, 2005.  In correspondence dated in January 2014, the Veteran's attorney stated that the Veteran does not challenge the 30 percent rating from June 2005.  The attorney stated that "the issue is the proper rating for the right knee from May 1993 to September 2003 (the current effective date of his TDIU award.)

Prior to the knee replacement, the Veteran's right knee was evaluated as 20 percent disabling under DC 5010-5257.  In a December 2011 decision with regard to the Veteran's claim, the Court noted that when the RO considered a claim for an increased rating in a statement of the case issued in 1980, the RO evaluated the knee disorder under Diagnostic Code 5257 rating criteria of slight (10%), moderate (20%) and severe (30%) impairment of the knee without regard to whether there was any subluxation or lateral instability.  In essence, the RO simply considered whether there was slight, moderate or severe knee impairment.  The Board conducted a similar analysis in a decision of 1981, making a finding that a 20 percent rating was warranted under Diagnostic Code 5257 based on evidence that the overall level of right knee impairment was moderate.  The Board notes that the use of Diagnostic Code 5257 as a "catch-all" rating code for evaluating the severity of the overall impairment of the knee was a common practice in the past.

In determining whether the Veteran is entitled to a rating in excess of 20 percent for the right knee disability from May 1993, the Board should consider all of the diagnostic codes for the lower extremity.  

The Veteran contends, in part, that he is entitled to a rating under DC 5263.  DC 5263 is the rating code for genu recurvatum.  Genu recurvatum is a deformity in the knee in which the knee bends backwards.  The evidence of record does not reflect that the Veteran has genu recurvatum; however, an August 1993 VA outpatient clinic record reflects a "slight 5 degrees varus deformity of the right knee, with bilateral tibial torsion considered to be congenital and of a moderate extent."  At the time, the right knee had a full range of motion and the ligaments were intact.  A varus deformity refers to inward angulation.

An October 1997 VA examination report is negative for any findings of varus deformity.  The examiner stated that  the Veteran "does not have any significant disability from his service connected right knee injury."  A November 1999 private record is negative for any findings of varus deformity; however a September 2003 record does reflect a varus deformity.  

The Veteran contends that his varus angulation should be rated as analogous to genu recurvatum.  The claims file includes a February 2012 private medical opinion from Dr. Miller.  He contends that the Veteran has 5 degrees of varus angulation (bow legged) and that normal alignment for a male is 5 degrees of valgus (knock kneed) angulation; thus, the Veteran has "lost approximately 10 degrees of angulation".  Dr. Miller further states that the "10 degree loss of normal angulation would be equivocal [sic] to a 'back knee' angular abnormality."

However, Dr. Miller does not explain how being slightly bowlegged is analogous to genu recurvatum.  The Board finds that a VA opinion may be useful in adjudicating the Veteran's claim; specifically, the opinion should address what level of impairment (symptoms), if any, is caused by varus angulation, and what level of impairment (symptoms) if any, is caused by genu recurvatum.  The examiner may provide an opinion if the two conditions generally provide the same type and/or degree of impairment.  The examiner should also discuss whether varus angulation generally causes instability, loss of extension, or loss of flexion. 

TDIU

The issue of entitlement to TDIU is inextricably intertwined with the issue of entitlement to a rating in excess of 20 percent from May 1993 to September 2003 for a right knee disability.  Therefore, the issue of entitlement to TDIU must also be remanded.  When adjudicating the Veteran's claim for entitlement to DIU, the RO should consider both schedular criteria (38 C.F.R. § 4.16(a)) and extraschedular criteria (38 C.F.R. § 4.16(b)).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain a clinical opinion as to a.) what level of impairment (symptoms), if any, is generally caused by varus angulation of 5 degrees; b.) what level of impairment (symptoms), if any, is generally caused by genu recurvatum; and c.) whether the two conditions are generally analogous in degree of impairment.  

The examiner should discuss whether varus angulation generally causes instability, loss of extension, and/or loss of flexion, and should consider the Veteran's clinical records.

If the clinician cannot provide a competent opinion without an examination of the Veteran, the Veteran should be scheduled for such an examination.

2.  Following completion of the above requested action, readjudicate the issue of entitlement to a disability rating in excess of 20 percent from May 1993 to September 26, 2003 for a right knee disability, and the issue of entitlement to TDIU prior to September 26, 2003.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, this claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


